the testimony of Jefferson's wife and son as to C.J.'s statements; (6) the
                 district court erred in denying his request for a hearing pursuant to
                 Summitt v. State, 101 Nev. 159, 697 P.2d 1374 (1985), to determine
                 whether C.J. had prior sexual experiences; (7) there was insufficient
                 evidence to support the jury's verdict; (8) his two consecutive life sentences
                 constitute cruel and unusual punishment; (9) the district court abused its
                 discretion in failing to give his proposed jury instructions; (10) the district
                 court abused its discretion in denying his motion to dismiss counsel and
                 appoint new counsel; and (11) cumulative error. Because we conclude that
                 any error that occurred in this case was harmless, we affirm the judgment
                 of conviction.
                 The district court did not err in denying Jefferson's motion to suppress his
                 confession
                               Jefferson argues that the district court erred in denying his
                 motion to suppress the statements he made to law enforcement. He
                 argues that his confession was involuntary because he was subjected to
                 repeated and prolonged questioning, as well as deceptive interrogation
                 techniques.

                               "A confession is admissible only if it is made freely and
                 voluntarily, without compulsion or inducement."        Passama v. State, 103
Nev. 212, 213, 735 P.2d 321, 322 (1987). "To determine the voluntariness
                 of a confession, the court must consider the effect of the totality of the
                 circumstances on the will of the defendant."     Id. at 214, 735 P.2d at 323.
                 Factors relevant to voluntariness include: "the youth of the accused; his
                 lack of education or his low intelligence; the lack of any advice of
                 constitutional rights; the length of detention; the repeated and prolonged
                 nature of questioning; and the use of physical punishment such as the
                 deprivation of food or sleep."    Id.    "On appeal, if substantial evidence
SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    e
                supports the district court's finding that the confession was voluntary,
                then the district court did not err in admitting the confession."    Brust v.
                State, 108 Nev. 872, 874, 839 P.2d 1300, 1301 (1992).
                            We conclude that substantial evidence supports the district
                court's conclusion that Jefferson's confession was voluntary. Jefferson, an
                adult, does not claim that he misunderstood what was happening; he
                responded cogently to the detectives' questions; his interrogation began
                with an explanation of his Miranda rights; it took place at a reasonable
                time (9:00 p.m.) and lasted only 45 minutes; and, while one of his hands
                was handcuffed to a bar, he was free to leave any time for water or to use
                the restroom.
                            Additionally, Jefferson's argument that his confession was
                rendered involuntary by the detectives' deceptive interrogation techniques
                is unavailing. Jefferson argues that the detectives misrepresented DNA
                evidence by exaggerating what DNA evidence could reveal to them and the
                time frame in which they would learn the information. However, "an
                officer's lie about the strength of the evidence against the defendant is, in
                itself, insufficient to make the confession involuntary."    Sheriff, Washoe
                Cnty. v. Bessey, 112 Nev. 322, 325, 914 P.2d 618, 619 (1996). The question
                is whether the tactics "interject[ed] the type of extrinsic considerations
                that would overcome [Jefferson's] will by distorting an otherwise rational
                choice of whether to confess or remain silent." Id. at 325, 914 P.2d at 620
                (quoting Holland ix McGinnis, 963 F.2d 1044, 1051 (7th Cir. 1992)). In
                this case, such tactics would not likely overcome Jefferson's will because, if
                Jefferson was truly innocent, he would not be concerned that DNA
                evidence would implicate him. Rather, he would know that it would



SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                     exonerate him. Thus, nothing about the detectives' tactics appears
                     coercive or likely to produce a false confession.
                                 Jefferson's arguments that the detectives impermissibly
                     implied that the prosecutor would be informed that he refused to
                     cooperate, and threatened to take away his children are equally
                     unavailing. The detectives indicated that if the DNA showed something
                     different than what Jefferson had told them, then the DA would be aware
                     of the discrepancy, which would likely be bad for Jefferson. But that is not
                     the equivalent of a threat to inform the DA that Jefferson was not
                     cooperating. Likewise, the detectives told Jefferson that, given the
                     allegations against him, he might not be able to be around his children for
                     a while. However, this statement was only made in response to Jefferson's
                     own questions regarding his children. This was not a coercive tactic to get
                     Jefferson to confess, but merely a true statement of the current situation.'




                           'Jefferson's argument to this court appears to conflate two separate
                     legal issues—waiver of his rights pursuant to Miranda v. Arizona, 384
U.S. 436 (1966), and whether his statement was voluntary. To the extent
                     that Jefferson is also arguing that his waiver of his Miranda rights was
                     not voluntary, we conclude that argument lacks merit. "A valid waiver of
                     rights under Miranda must be voluntary, knowing, and intelligent."
                     Mendoza v. State, 122 Nev. 267, 276, 130 P.3d 176, 181 (2006). "[T]he
                     question of whether a waiver is voluntary is a mixed question of fact and
                     law that is properly reviewed de novo." Id. In this case, detectives
                     explained to Jefferson that he was in their custody and that they were
                     trying to clear up an investigation. They then read him his Miranda
                     rights, and asked him if he understood, to which he replied yes. The
                     detectives began asking him questions, and he responded without further
                     prompting. Thus, the circumstances show Jefferson voluntarily waived
                     Miranda.


SUPREME COURT
        OF
     NEVADA
                                                            4
(0) 1947A    agea,
                Prosecutorial misconduct does not warrant reversal
                            Jefferson argues that the prosecutor committed numerous acts
                of misconduct that warrant reversal of his conviction. In assessing claims
                of prosecutorial misconduct, this court must first determine whether the
                prosecutor's conduct was improper, and, if so, the court must then
                determine whether such conduct warrants reversal.         Valdez v. State, 124
Nev. 1172, 1188, 196 P.3d 465, 476 (2008). Reversal is not warranted if
                the misconduct is determined to be harmless error.       Id. Under harmless-
                error review, errors that are not of a constitutional dimension will only
                warrant reversal if they substantially affected the jury's verdict.     Id. at
                1188-89, 196 P.3d at 476.
                            Jefferson argues that the prosecutor improperly argued with
                the defense's expert, Dr. Chambers, and denigrated his credibility by
                offering the personal opinion that he was not qualified to opine as to how
                police interrogation techniques can lead to false confessions. Because it is
                improper for the prosecutor to state his or her own distrust of the
                testimony of the expert, Yates v. State,       103 Nev. 200, 204-05, 734 P.2d
1252, 1255 (1987), we conclude the prosecutor committed misconduct
                when she stated, "I have not heard one citation of any study, of any
                documentation, of any conference. . . nothing that you've done that has
                allowed you to come in and make the generalizations, and educate the jury
                as you have today." However, we conclude the error was harmless because
                the court sustained the objection to that comment, and the State's case did
                not rely entirely on Jefferson's confession.
                            Jefferson also argues that the prosecutor committed
                misconduct by referencing testimony from Jefferson's son that his father
                beat his mother. On cross-examination, when asked by the defense if his
                parents fought, Jefferson's son stated for the first time that his father beat
SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A
                his mother. The defense then questioned him further, which ultimately
                resulted in him admitting that he never saw his father beating his mother.
                The defense also questioned him about why he never told this to the
                prosecutors. On redirect, the prosecution questioned Jefferson's son about
                why he had never mentioned the beatings before. We conclude that the
                prosecutor did not commit misconduct because the prosecutor did not
                solicit the comment, and only brought it up in an attempt to rehabilitate
                the witness from the defense's attempt to discredit him. Furthermore, any
                misconduct or prejudice to Jefferson was remedied by the fact that the
                court gave a curative instruction to the jury which stated that "[a]ny
                allegations of domestic abuse between the defendant and [his wife] . . . are
                not matters for your consideration, and shall not be considered by you in
                any way." 2
                The district court abused its discretion in admitting evidence of jail phone
                calls between Jefferson and his wife
                              Jefferson argues that the district court abused its discretion
                when it admitted recordings of phone calls between him and his wife
                during the time he was incarcerated because the calls held minimal
                relevance, were highly prejudicial and contained inadmissible hearsay.
                The State argues that the calls were relevant to the family dynamic, which
                the defense put at issue, and more importantly, they contained admissions
                from Jefferson regarding the charged crimes. The State admitted into
                evidence and played for the jury four calls between Jefferson and his wife,
                three of which had been redacted, but the fourth was played in its
                entirety, over Jefferson's objection.

                      We conclude that Jefferson's remaining contentions of prosecutorial
                      2

                misconduct lack merit and we decline to address them.


SUPREME COURT
        OF
     NEVADA
                                                        6
(0) 1947A
                             A district court's decision to admit or exclude evidence is
                reviewed for an abuse of discretion.       Ramet v. State, 125 Nev. 195, 198,
                209 P.3d 268,269 (2009). We conclude that while certain portions of the
                calls were relevant and admissible, the district court erred in allowing the
                jury to hear conversations that held little relevance, were highly
                prejudicial, and contained statements that constituted inadmissible
                hearsay. For example, the jury heard the following statements from
                Jefferson's wife: "you touched her, it can't be fixed," "you were planning on
                doing this for the rest of her life, was she your little back up?" and
                "remember when you said she's gonna be hot one day, she needs to start
                shaving her legs." These statements were not necessary to give context to
                Jefferson's admissions, as the State argues, because Jefferson did not
                respond to them with any admissions.
                            Furthermore, those statements, as well as other portions of
                the calls, were highly emotional and inflammatory. In all four calls,
                Jefferson's wife was clearly distraught and repeatedly expressed that
                Jefferson had ruined her and her children's lives. She also used
                inflammatory language, calling Jefferson a pedophile and stating he would
                do it again. Thus, we conclude that the district court erred in admitting
                certain portions of the phone calls because the prejudicial value
                substantially outweighed the probative value. Nevertheless, we conclude
                the error was harmless given the other evidence against Jefferson;
                specifically, Jefferson's confession and C.J.'s testimony.
                The district court abused its discretion in admitting expert testimony from
                Dr. Vergara as to the behavior of perpetrators
                            Jefferson next argues that the district court abused its
                discretion when it allowed the State's medical expert, Dr. Vergara, to offer
                testimony that vouched for the victim and improperly speculated as to
SUPREME COURT
        OF
     NEVADA
                                                       7
(0) 1947A
                why a sexual assault victim might have normal physical findings. Dr.
                Vergara testified that her examination of C.J. revealed no abnormal
                results, but that "normal is normal" with child sex abuse victims, meaning
                that a normal examination is typical even though a child has been abused.
                Because Jefferson did not object to that particular testimony at trial, we
                review it for plain error.   Valdez v. State, 124 Nev. 1172, 1190, 196 P.3d
465, 477 (2008). We conclude that the district court did not commit plain
                error in allowing the testimony.
                            NRS 50.345 provides that "[in any prosecution for sexual
                assault, expert testimony is not inadmissible to show that the victim's
                behavior or mental or physical condition is consistent with the behavior or
                condition of a victim of sexual assault." Thus, Dr. Vergara's testimony
                that child victims of sexual assault often have normal findings was proper.
                This in no way vouched for C.J.'s credibility.    See Marvelle v. State, 114
Nev. 921, 931, 966 P.2d 151, 157 (1998) (holding that an expert may not
                testify to the veracity of another witness), abrogated on other grounds by
                Koerschner v. State, 116 Nev. 1111, 13 P.3d 451 (2000).
                            Jefferson also argues that it was improper for Dr. Vergara to
                speculate as to how a sexual assault might occur without physical trauma.
                Specifically, she stated: "[I]f I was going to approach a child with my
                intentions, I can't hurt that child. Because if I make that child cry, I will
                never have a chance or opportunity to approach that child again. So, the
                initial encounter with a child and their perpetrator could be hugging,
                kissing, rubbing." Jefferson objected to this testimony as improper
                speculation, and the objection was overruled. We conclude that this
                testimony was outside the scope of NRS 50.345. It went beyond a
                discussion of how C.J.'s normal findings were consistent with those of

SUPREME COURT
       OF
    NEVADA
                                                      8
(0) Y47A
                   other sexually abused children and became speculation on the behavior of
                   perpetrators in general. However, we conclude that given the other
                   evidence in the case, this was harmless error that did not "substantially
                   affectO the jury's verdict." Valdez, 124 Nev. at 1189, 196 P.3d at 476.
                   The district court did not abuse its discretion in admitting the testimony of
                   C.J.'s mother and brother as to C.J.'s statement that her father abused her
                               Jefferson also argues that the district court abused its
                   discretion when it denied his motion in limine to preclude hearsay
                   testimony from his wife regarding C.J.'s statement to her that her father
                   was sexually abusing her. Pursuant to NRS 51.385, hearsay evidence
                   regarding the statement of a child describing sexual conduct is admissible
                   if "Nile court finds . . . that the time, content and circumstances of the
                   statement provide sufficient circumstantial guarantees of trustworthiness"
                   and "Nile child testifies at the proceeding." NRS 51.385(1)(a)-(b). In
                   determining the trustworthiness of the statement, the court shall
                   consider, without limitation, whether: "(a) The statement was
                   spontaneous; (b) The child was subjected to repetitive questioning; (c) The
                   child had a motive to fabricate; (d) The child used terminology unexpected
                   of a child of similar age; and (e) The child was in a stable mental state."
                   NRS 51.385(2)(a)-(e).
                               In this case, C.J. was not subject to repetitive questioning
                   regarding sexual abuse, but rather made the statement to her mother
                   after her mother told the children that she might be leaving their father,
                   and that they should not have any secrets between them. Thus, because
                   C.J. was the one to raise the issue of sexual abuse and it was spontaneous,
                   we conclude that the district court did not err in admitting the statement
                   because there were "sufficient circumstantial guarantees of
                   trustworthiness." NRS 51.385(1)(a).
SUPREME COURT
        OF
     NEVADA
                                                         9
(0) 1947A    eto
                             Jefferson argues it was also impermissible to allow C.J.'s
                brother to testify about C.J.'s statement to her mother. Her brother was
                also present in the room when she told her mother about the alleged
                abuse. However, we conclude that C.J.'s brother's testimony as to C.J.'s
                statement is admissible pursuant to NRS 51.385, for the same reasons
                C.J.'s mother's testimony as to C.J.'s statement was admissible, and the
                district court did not abuse its discretion in admitting the brother's
                testimony.
                The district court did not err in denying Jefferson's request for a hearing
                pursuant to Summitt v. State, to determine whether C.J. had prior sexual
                experiences
                             Jefferson argues that the district court committed reversible
                error when it refused to grant him a hearing pursuant to Summitt v.
                State, 101 Nev. 159, 697 P.2d 1374 (1985), so he could determine if there
                was another basis for C.J.'s knowledge of sexual matters. In Summit& the
                district court denied the defendant's request to introduce a specific
                incident of prior sexual contact involving the six-year-old victim in order to
                explain why the child victim had "prior independent knowledge" of sexual
                matters. 101 Nev. at 160, 697 P.2d at 1375. This court determined that
                the defendant, upon motion, "must be afforded the opportunity to show, by
                specific incidents of sexual conduct,      that the [alleged victim] has the
                experience and ability" to fabricate the crime. Id. at 164, 697 P.2d at 1377
                (quoting State v. Howard, 426 A.2d 457, 462 (N.H. 1981) (emphasis
                added)).
                             In this case, Jefferson moved for a hearing pursuant to
                Summitt, in order to determine whether C.J. had any prior experiences
                that might explain her knowledge of sexual matters. We conclude that the
                district court did not err in denying Jefferson's request because Sumrnitt is

SUPREME COURT
        OF
     NEVADA
                                                      10
(0) 1947A
                entirely distinguishable and inapplicable to this situation. The premise of
                Summitt is that the defense already has knowledge of this evidence and
                believes it is constitutionally entitled to present it to the jury.   See 101
Nev. at 162-63, 697 P.2d at 1376-77. Here, Jefferson sought a hearing to
                learn whether such evidence existed. Therefore, the district court properly
                denied the motion.
                There was sufficient evidence to support the jury's verdict
                            Jefferson next argues that there was insufficient evidence to
                support the jury's verdict. The standard of review for a challenge to the
                sufficiency of the evidence is "whether, after viewing the evidence in the
                light most favorable to the prosecution, any rational trier of fact could
                have found the essential elements of the crime beyond a reasonable
                doubt."   Rose v. State,     123 Nev. 194, 202, 163 P.3d 408, 414 (2007)
                (internal quotations omitted). In rendering its decision, the jury is tasked
                with "assess[ing] the weight of the evidence and determin[ing] the
                credibility of witnesses."     Id. at 202-03, 163 P.3d at 414 (internal
                quotations omitted). Furthermore, in a sexual assault case, "the victim's
                testimony alone is sufficient to uphold a conviction" and need not be
                corroborated so long as the victim testifies "with some particularity
                regarding the incident." Id. at 203, 163 P.3d at 414 (quoting LaPierre v.
                State, 108 Nev. 528, 531, 836 P.2d 56, 58 (1992)).
                            In this case, C.J. testified with specificity as to four separate
                occasions of sexual abuse—three in Jefferson's bedroom, and one in her
                bedroom. She testified that on each of the three occasions in the master
                bedroom, Jefferson put his penis in her mouth, vagina, and anus, and on
                the fourth occasion, in her bedroom, he put his penis in her mouth and
                vagina. Finally, Jefferson's own confession also supports the lewdness and
                sexual assault charges as he stated that on different occasions C.J. rubbed
SUPREME COURT
        OF
     NEVADA
                                                      11
(0) 1947A
                        her vagina against his penis, touched his penis, and put his penis in her
                        mouth. Therefore, we conclude there was sufficient evidence supporting
                        the jury's conviction because in viewing the evidence in the light most
                        favorable to the prosecution, a rational trier of fact could have found
                        Jefferson guilty of three counts of sexual assault and one count of
                        lewdness beyond a reasonable doubt. Rose, 123 Nev. at 202, 163 P.3d at
                        414; see NRS 200.366(1); NRS 201.230.

                        Jefferson's sentences do not constitute cruel and unusual punishment
                                    Jefferson contends that his sentence amounts to cruel and
                        unusual punishment because it constitutes the remainder of his natural
                        life for conduct that did not result in the loss of human life or permanent
                        physical damage.
                                    This court reviews constitutional issues de novo.    Jackson v.
                        State, 128 Nev. „ 291 P.3d 1274, 1277 (2012). "A sentence does not
                        constitute cruel and unusual punishment unless the statute fixing
                        punishment is unconstitutional or the sentence is so unreasonably
                        disproportionate to the offense as to shock the conscience."    CuIverson v.
                        State, 95 Nev. 433, 435, 596 P.2d 220, 221-22 (1979). A punishment is
                        unconstitutionally excessive "if it (1) makes no measurable contribution to
                        acceptable goals of punishment and hence is nothing more than the
                        purposeless and needless imposition of pain and suffering; or (2) is grossly
                        out of proportion to the severity of the crime."   Pickard v. State, 94 Nev.
681, 684, 585 P.2d 1342, 1344 (1978) (quoting Coker v. Georgia, 433 U.S.
584, 592 (1977)).
                                    In this case, Jefferson's only argument is that his punishment
                        is harsher than a murderer would receive. However, given the fact
                        Jefferson was convicted of repeatedly sexually assaulting his five-year old

SUPREME COURT
        OF
     NEVADA
                                                             12
(0) 1947A    )4Ap1;m.
                       daughter, we conclude that the punishment is not so disproportionate to
                       the severity of the crimes as to shock the conscience. Moreover, the
                       punishment serves the purpose of protecting C.J. and other young children
                       from being subjected to sexual assault, and thus accomplishes an
                       acceptable goal of punishment. Therefore, we conclude that Jefferson's
                       sentences do not constitute cruel and unusual punishment.
                       The district court did not abuse its discretion in failing to give Jefferson's
                       proposed jury instructions
                                    Jefferson argues that the district court erred in rejecting his
                       proposed jury instructions. Jefferson sought to have the jury instructed on
                       attempted sexual assault, as well as the possible redundancy of the
                       lewdness and sexual assault counts.
                                    "The district court has broad discretion to settle jury
                       instructions," and its decisions will be reviewed for abuse of discretion or
                       judicial error.   Jackson v. State, 117 Nev. 116, 120, 17 P.3d 998, 1000
                       (2001). "This court evaluates appellate claims concerning jury
                       instructions using a harmless error standard of review."    Barnier v. State,
                       119 Nev. 129, 132, 67 P.3d 320, 322 (2003).
                                    Jefferson first argues that the district court was required to
                       instruct the jury on his theory of attempt because of the lack of physical
                       findings and C.J.'s ambiguous testimony. We conclude that this argument
                       lacks merit and that the district court did not abuse its discretion by
                       refusing to give this instruction. Although the defense has a right to have
                       the jury instructed on its theory of the case, here the defense's theory was
                       that C.J. fabricated the story and Jefferson falsely confessed; thus attempt
                       is actually inconsistent with the defense's theory and the evidence
                       presented.   CI Margetts v. State, 107 Nev. 616, 619, 818 P.2d 392, 394
                       (1991). As such, Jefferson was not entitled to have the jury so instructed.
SUPREME COURT
        OF
     NEVADA
                                                             13
(0) 1947A    4g1liz•
                                 Jefferson also argues that the district court was required to
                     give his proposed instruction explaining that the State bears the burden of
                     proving any acts of lewdness were not incidental to the sexual assault, and
                     thus, if the jury finds lewdness charges to be redundant, then it must
                     return the verdict of not guilty. We conclude the district court abused its
                     discretion in failing to give the instruction; however, the error was
                     harmless. While the defense was entitled to the redundancy instruction
                     as part of its theory of the case and it was a proper statement of law, the
                     jury only convicted Jefferson of two of the lewdness counts. The
                     prosecution ultimately agreed to dismiss one of those counts as redundant.
                     Therefore, while the district court erred in failing to give the instruction,
                     the error was harmless. 3
                                 Jefferson further argues that the district court abused its
                     discretion in giving jury instruction no. 12, which stated that the jury
                     must consider whether the State proved that Jefferson's confession was
                     voluntary by "a preponderance of the evidence." This instruction was an
                     accurate statement of the law. See Falcon v. State, 110 Nev. 530, 534, 874
P.2d 772, 775 (1994). Moreover, jury instruction no. 11 made it clear that
                     the State needed to prove every element of the charged crimes beyond a



                           3 Jefferson  also argues the district court erred in rejecting his
                     proposed instruction on deliberation, which informed the jury that the
                     verdict needed to be unanimous and each juror must decide the case for
                     themselves. We conclude that this was not an error because the
                     instruction was not related to the defense's theory of the case and it was
                     redundant to other instructions given to the jury. See Earl v. State, 111
Nev. 1304, 1308, 904 P.2d 1029, 1031 (1995) (stating that it is not
                     reversible error to refuse a jury instruction that is "substantially covered
                     by other instructions").


SUPREME COURT
         OF
      NEVADA
                                                           14
(0) 1.947A    Ter,
                reasonable doubt. Therefore, we conclude the district court did not abuse
                its discretion in allowing this instruction.
                The district court did not abuse its discretion in denying Jefferson's motion
                to dismiss counsel and appoint new counsel
                            Jefferson argues the district court erred when it denied his
                motion to dismiss counsel and appoint new counsel. This court reviews a
                district court's "denial of a motion for substitution of counsel for abuse of
                discretion." Young v. State, 120 Nev. 963, 968, 102 P.3d 572, 576 (2004).
                This court considers the following three factors when reviewing a district
                court's decision: "(1) the extent of the conflict; (2) the adequacy of the
                inquiry; and (3) the timeliness of the motion." Id. (quoting United States
                v. Moore, 159 F.3d 1154, 1158-59 (9th Cir. 1998)).
                             In this case, the district court conducted an inquiry into
                Jefferson's request. The court determined that Jefferson was unhappy
                because he believed his counsel had not provided to him everything
                obtained through discovery, and his counsel had not obtained his work
                records. Jefferson's attorney explained that the work records were not
                relevant and that leaving the records with a client in custody is risky
                because nothing is private in jail; however, he further expressed that he
                would provide anything Jefferson requested up to that point. We conclude
                that based on the factors above, the district court did not err in denying
                the motion. The district court's inquiry demonstrates the conflict was
                minimal and could easily be resolved. Furthermore, Jefferson's request
                was untimely as it was made only a few days prior to trial.
                Cumulative error does not warrant reversal
                             Finally, Jefferson contends that cumulative error violated his
                right to a fair trial. Cumulative error may deny a defendant a fair trial
                even if the errors, standing alone, would be harmless. Valdez v. State, 124
SUPREME COURT
        OF
     NEVADA
                                                       15
(0) 1947A
                Nev. 1172, 1195, 196 P.3d 465, 481 (2008). "When evaluating a claim of
                cumulative error, we consider the following factors: (1) whether the issue
                of guilt is close, (2) the quantity and character of the error, and (3) the
                gravity of the crime charged." Id. (internal quotations omitted).
                            In this case, while Jefferson was charged with very serious
                crimes, the issue of guilt was not close given the overwhelming evidence
                presented by the State. Furthermore, despite the number of errors
                Jefferson alleges, the majority of his contentions are meritless, and the
                cumulative effect of the few errors committed did not amount to the denial
                of a fair trial. Therefore, after reviewing the entire record, we conclude
                that Jefferson's cumulative error challenge is unavailing.
                            Having considered Jefferson's contentions and concluded that
                they do not warrant reversal, we
                            ORDER the judgment of the district court AFFIRMED.



                                                                                    J.
                                                   Hardesty




                cc:   Hon. Valorie J. Vega, District Judge
                      Clark County Public Defender
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA
                                                     16
(0) 1947A